Citation Nr: 0923866	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  95-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
a herniated disc of the lumbar spine with nerve impingement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to March 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which, in pertinent part, granted 
entitlement to service connection for degenerative disc 
disease of the lumbar spine with an initial 10 percent 
evaluation, effective March 11, 1994.  

Jurisdiction over the claims folders currently resides with 
the Philadelphia RO.

During the course of this appeal, the Veteran was awarded 
increased ratings for degenerative disc disease of the lumbar 
spine, and the issue was recharacterized as entitlement to an 
initial increased rating for a herniated disc of the lumbar 
spine with nerve impingement.  In a June 2000 rating 
decision, the current 40 percent rating was assigned, 
effective March 11, 1994, the original date of service 
connection.  A Veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for an increased evaluation for 
the Veteran's low back disability remains before the Board.

In August 1997, the Veteran provided testimony at a hearing 
before a Veterans Law Judge (VLJ) at the Newark, New Jersey 
RO.  The Veteran was informed in a July 2007 letter that the 
VLJ who conducted his August 1997 hearing was no longer 
employed by the Board, and he requested a new hearing.  In 
May 2009, the Veteran provided testimony at a hearing before 
the undersigned at the RO.  Transcripts of both hearings are 
of record.

The Veteran's appeal was previously before the Board in 
October 1997, May 1999, August 2003, and August 2007, when 
the Board remanded the case for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

The July 1994 rating decision on appeal also awarded 
entitlement to service connection for a lipoma of the right 
lower back and assigned an initial noncompensable evaluation, 
effective March 11, 1994.  The Veteran initiated an appeal 
with respect to the initial disability rating and was 
afforded a statement of the case (SOC) in June 2002.  No 
substantive appeal was received following the SOC.  In 
January 2003, the Veteran filed a new claim for an increased 
rating for his service-connected lipoma, and as this claim 
has not been adjudicated, it is referred to the RO for the 
appropriate action.  The Board notes that the Veteran has 
repeatedly stated that the correct characterization of this 
disability is a hematosis fibrosis, rather than a lipoma. 

Similarly, during his May 2009 hearing, the Veteran raised 
claims of entitlement to service connection for depression as 
secondary to his service-connected herniated disc and 
entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).  These claims are also referred to the RO for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examination of his lumbar spine 
disability was conducted in November 2007.  

During his May 2009 hearing, the Veteran testified that his 
low back disability and accompanying neurological impairment 
of the right lower extremity had worsened in severity since 
his November 2007 VA examination.  He testified that he 
experienced more frequent episodes of pain and numbness in 
his right leg, as well as increased flare-ups of low back 
pain that had resulted in his inability to get out of bed and 
dress himself.  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The Veteran's testimony suggests a worsening in his 
service-connected condition since the last VA examination in 
November 2007.  Therefore, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his service-
connected low back disability and any 
present lower extremity radiculopathy.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  The examiner should 
determine whether the disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flareups, 
or pain.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the lower extremities 
due to service-connected disability 
should be identified.  The examiner 
should provide an opinion with respect to 
any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or severe or 
cause complete paralysis of the affected 
nerve.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

2.  If any benefit sought remains denied, 
a supplemental statement of the case 
should be issued before the case is 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

